
	
		I
		112th CONGRESS
		2d Session
		H. R. 6293
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2012
			Mr. Garamendi (for
			 himself, Mr. Rangel,
			 Mr. McGovern,
			 Mr. Carson of Indiana, and
			 Ms. Clarke of New York) introduced the
			 following bill; which was referred to the Committee on Veterans’
			 Affairs
		
		A BILL
		To amend the Servicemembers Civil Relief Act and title
		  38, United States Code, to improve the provision of civil relief to members of
		  the uniformed services and to improve the enforcement of employment and
		  reemployment rights of such members, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Servicemembers Rights Enforcement
			 Improvement Act of 2012.
		2.Modification of
			 plaintiff affidavit filing requirement for default judgments against
			 servicemembersParagraph (1)
			 of section 201(b) of the Ser­vice­mem­bers Civil Relief Act (50 U.S.C. App.
			 521(b)) is amended to read as follows:
			
				(1)Plaintiff to
				file affidavit
					(A)In
				generalIn any action or proceeding covered by this section, the
				plaintiff, before seeking a default judgment, shall file with the court an
				affidavit—
						(i)stating whether or
				not the defendant is in military service and showing necessary facts to support
				the affidavit; or
						(ii)if the plaintiff
				is unable to determine whether or not the defendant is in military service,
				stating that the plaintiff is unable to determine whether or not the defendant
				is in military service.
						(B)Due
				diligenceBefore filing the affidavit, the plaintiff shall
				conduct a diligent and reasonable investigation to determine whether or not the
				defendant is in military service, including a search of available records of
				the Department of Defense and any other information available to the plaintiff.
				The affidavit shall set forth in the affidavit all steps taken to determine the
				defendant’s military
				status.
					.
		3.Private right of
			 action under Servicemembers Civil Relief Act
			(a)Increase in
			 civil penalties for SCRA violationsSection 801(b)(3) of the Servicemembers
			 Civil Relief Act (50 U.S.C. App. 597(b)(3)) is amended—
				(1)in subparagraph
			 (A), by striking $55,000 and inserting $110,000;
			 and
				(2)in subparagraph
			 (B), by striking $110,000 and inserting
			 $220,000.
				(b)Clarification of
			 application of actions by Attorney General and private rights of
			 actionSection 801 of such
			 Act (50 U.S.C. App. 597), as amended by this section, and section 802 of such
			 Act (50 U.S.C. App. 597a) shall apply with respect to any violation of such
			 Act, regardless of whether such violation occurred on or before October 13,
			 2010, in accordance with any statutory period of limitation regarding such
			 violation.
			4.Enforcement of
			 rights of members of uniformed services with respect to States and private
			 employers
			(a)Action for
			 reliefSubsection (a) of section 4323 of title 38, United States
			 Code, is amended—
				(1)in paragraph
			 (1)—
					(A)by striking
			 appear on behalf of, and act as attorney for, the person on whose behalf
			 the complaint is submitted and;
					(B)by striking
			 for such person;
					(C)by striking the
			 fourth sentence; and
					(D)by adding at the
			 end the following: The person on whose behalf the complaint is referred
			 may, upon timely application, intervene in such action, and may obtain such
			 appropriate relief as is provided in subsections (d) and (e).;
					(2)by striking
			 paragraph (2) and inserting the following new paragraph (2):
					
						(2)(A)Not later than 60 days
				after the date the Attorney General receives a referral under paragraph (1),
				the Attorney General shall transmit, in writing, to the person on whose behalf
				the complaint is submitted—
								(i)if the Attorney General has made a
				decision to commence an action for relief under paragraph (1) relating to the
				complaint of the person, notice of the decision; and
								(ii)if the Attorney General has not made
				such a decision, notice of when the Attorney General expects to make such a
				decision.
								(B)If the Attorney General notifies a
				person that the Attorney General expects to make a decision under subparagraph
				(A)(ii), the Attorney General shall, not later than 30 days after the date on
				which the Attorney General makes such decision, notify, in writing, the person
				of such
				decision.
							;
				(3)by redesignating
			 paragraph (3) as paragraph (4);
				(4)by inserting after
			 paragraph (2) the following new paragraph (3):
					
						(3)Whenever the Attorney General has
				reasonable cause to believe that a State (as an employer) or a private employer
				is engaged in a pattern or practice of resistance to the full enjoyment of any
				of the rights and benefits provided for under this chapter, and that the
				pattern or practice is of such a nature and is intended to deny the full
				exercise of such rights and benefits, the Attorney General may commence an
				action for relief under this chapter.
						;
				and
				(5)in paragraph (4),
			 as redesignated by paragraph (3), by striking subparagraph (C) and inserting
			 the following new subparagraph (C):
					
						(C)has been notified by the Attorney
				General that the Attorney General does not intend to commence an action for
				relief under paragraph (1) with respect to the complaint under such
				paragraph.
						.
				(b)StandingSubsection
			 (f) of such section is amended to read as follows:
				
					(f)StandingAn
				action under this chapter may be initiated only by the Attorney General or by a
				person claiming rights or benefits under this chapter under subsection
				(a).
					.
			(c)Conforming
			 amendmentSubsection (h)(2) of such section is amended by
			 striking under subsection (a)(2) and inserting under
			 paragraph (1) or (4) of subsection (a).
			5.Subpoena power
			 for Special Counsel in enforcement of employment and reemployment rights of
			 members of uniformed services with respect to Federal executive
			 agenciesSection 4324 of title
			 38, United States Code, is amended by adding at the end the following new
			 subsection:
			
				(e)(1)In order to carry out
				the Special Counsel’s responsibilities under this section, the Special Counsel
				may require by subpoena the attendance and testimony of Federal employees and
				the production of documents from Federal employees and Federal executive
				agencies.
					(2)In the case of contumacy or failure
				to obey a subpoena issued under paragraph (1), upon application by the Special
				Counsel, the Merit Systems Protection Board may issue an order requiring a
				Federal employee or Federal executive agency to comply with a subpoena of the
				Special Counsel.
					(3)An order issued under paragraph (2)
				may be enforced by the Merit Systems Protection Board in the same manner as any
				order issued under section 1204 of title 5, United States
				Code.
					.
		6.Issuance and
			 service of civil investigative demands by Attorney General
			(a)Issuance under
			 Servicemembers Civil Relief ActSection 801 of the Servicemembers Civil
			 Relief Act (50 U.S.C. App. 597) is amended by adding at the end the
			 following:
				
					(d)Issuance and
				service of civil investigative demands
						(1)In
				generalWhenever the Attorney General has reason to believe that
				any person may be in possession, custody, or control of any documentary
				material relevant to an investigation under this Act, the Attorney General may,
				before commencing a civil action under subsection (a), issue in writing and
				serve upon such person, a civil investigative demand requiring—
							(A)the production of
				such documentary material for inspection and copying;
							(B)that the custodian
				of such documentary material answer in writing written questions with respect
				to such documentary material; or
							(C)the production of
				any combination of such documentary material or answers.
							(2)False
				claimsThe provisions of section 3733 of title 31, United States
				Code, governing the authority to issue, use, and enforce civil investigative
				demands shall apply with respect to the authority to issue, use, and enforce
				civil investigative demands under this section, except that, for purposes of
				applying such section 3733—
							(A)references to
				false claims law investigators or investigations shall be considered references
				to investigators or investigations under this Act;
							(B)references to
				interrogatories shall be considered references to written questions, and
				answers to such need not be under oath;
							(C)the definitions
				relating to false claims law shall not apply; and
							(D)provisions
				relating to qui tam relators shall not
				apply.
							.
			(b)Issuance under
			 chapter 43 of title 38, United States CodeSection 4323 of title 38, United States
			 Code, is amended—
				(1)by redesignating subsection (i) as
			 subsection (j); and
				(2)by inserting after subsection (h) the
			 following new subsection (i):
					
						(i)Issuance and
				service of civil investigative demands(1)Whenever the Attorney
				General has reason to believe that any person may be in possession, custody, or
				control of any documentary material relevant to an investigation under this
				subchapter, the Attorney General may, before commencing a civil action under
				subsection (a), issue in writing and serve upon such person, a civil
				investigative demand requiring—
								(A)the production of such documentary
				material for inspection and copying;
								(B)that the custodian of such documentary
				material answer in writing written questions with respect to such documentary
				material; or
								(C)the production of any combination of
				such documentary material or answers.
								(2)The provisions of section 3733 of
				title 31 governing the authority to issue, use, and enforce civil investigative
				demands shall apply with respect to the authority to issue, use, and enforce
				civil investigative demands under this section, except that, for purposes of
				applying such section 3733—
								(A)references to false claims law
				investigators or investigations shall be considered references to investigators
				or investigations under this subchapter;
								(B)references to interrogatories shall be
				considered references to written questions, and answers to such need not be
				under oath;
								(C)the definitions relating to
				false claims law shall not apply; and
								(D)provisions relating to qui tam
				relators shall not
				apply.
								.
				
